DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action I sin response to the original filing of 08/13/2021 and the preliminary amendment of 09/03/2021.

By the amendment of 09/03/2021, the specification was amended.  The amendment has been reviewed and entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Master (US 2013/0091431 A1) in view of Boiman (US 9,570,107)

Regarding claim 1, Master discloses a video editing method of a computer apparatus comprising at least one processor (¶2-3), the video editing method comprising: 
analyzing an input video through an artificial intelligence model (¶21-24: automatic tagging identifying objects/people in video frames through analysis of an input video), setting a plurality of contexts for the video (¶26: tagging system adds any type of content-related metatag), and extracting, from the video, a plurality of clips corresponding to the set plurality of contexts (¶28-29: gather of video clips for manipulation according to the tags), respectively; 
generating a user interface for selecting a specific context from among the plurality of contexts (¶29-30: clips output to UI for user interaction according to one or more selected tags, Fig. 2); 
providing a plurality of clips extracted from the video for a context selected from among the plurality of contexts through the generated user interface (¶29-30, ¶54-56: selected tags provide clips), through the user interface (Fig. 2); and 
generating a highlight image of the selected context for the video by merging clips selected from among the plurality of clips provided through the user interface (¶63: user can select clips for merging into a video which can then be put back into the video editing system, Fig. 2 204: each of the videos in the video editing system have a highlight image for the video).  
While Master discloses the analyzing of the input video done automatically, Master fails to explicitly disclose wherein the automatic performance is through an artificial intelligence model.
Boiman discloses a method for extracting metadata from a video stream and generating a modified media stream (col 1 lines 42-51). Particularly, Boiman discloses extracting metadata features using an trained artificial intelligence model trained to extract clips (col 33 lines 9-39).  Therefore it would have been obvious to one having ordinary skill and having the teachings of Master and Boiman before them before the effective filing of the claimed invention to implement a trained artificial intelligence model to extract metadata according to clips of a video stream, as suggested by Boiman, for the automatic extraction of metadata tags of the video editing method of Master. One would have been motivated to make this implementation to lower the work burden on the end user, as suggested by Boiman (col 1 lines 18-30, col 15 lines 50-55).

Regarding claim 2, Master and Boiman disclose the video editing method of claim 1, and Boiman further discloses wherein the artificial intelligence model is trained to analyze the input video, to extract a context related to the video from among a preset plurality of contexts, and to extract consecutive frames corresponding to the extracted context as a single clip (col 33 lines 9-39).  

Regarding claim 3, Master and Boiman disclose the video editing method of claim 1, and Master further discloses wherein each of the plurality of contexts has a hierarchical structure of a single main context and a plurality of sub- contexts for the single main context (¶26: tag content-related metadata such as people, scenery animals or objects, Fig. 2: individual people 216, 218 are sub-contexts of the People main context), and 
the extracting of the plurality of clips comprises classifying a plurality of clips extracted for the single main context into the plurality of sub-contexts (¶56-57).  

Regarding claim 4, Master and Boiman disclose the video editing method of claim 3, and Master further discloses wherein the generating of the user interface comprises generating a user interface that comprises a function for 19selecting a main context for a single context (Fig. 2 226: select all) from among the plurality of contexts and a function for selecting a single sub-context from among a plurality of sub-contexts for the selected main context (Fig. 2 216-224, ¶54-56).  

Regarding claim 5, Master and Boiman disclose the video editing method of claim 1, and Master further discloses further comprising: 
providing an editing function of a frame unit for a clip selected from among the plurality of clips provided through the user interface (¶61-63).  

Regarding claim 7, Master and Boiman disclose the video editing method of claim 1, and Master further discloses a computer-readable record medium storing a computer program to perform the method (¶13).

Regarding claims 8-12, claims 8-12 recite limitations similar to claims 1-5, respectively and are similarly rejected.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Master in view of Boiman as applied to claims 1 and 8 above, and further in view of Kim (US 2012/0144293 A1).

Regarding claim 6, Master and Boiman disclose the video editing method of claim 1, and Master further discloses: 
providing a section editing function for a clip selected from among the plurality of clips provided through the user interface (¶61-63).
However, neither Master nor Boiman disclose wherein the section editing function comprises a function for recognizing a multi-touch comprising a first touch and a second touch on a touchscreen in a touchscreen environment, making a distance between a position of the first touch on the touchscreen and a position of the second touch on the touchscreen correspond to a playback section of the selected clip, changing a playback start point of the selected clip in response to a change in the position of the first touch on the touchscreen, and changing a playback end point of the selected clip in response to a change in the position of the second touch on the touchscreen.  
Kim discloses methods for editing video objects (¶13-18). Particularly, Kim discloses displaying a selected video on a touchscreen device (¶107-108), recognizing a multi-touch comprising a first touch and a second touch on the touchscreen (¶108, Fig. 5A), making a distance between a position of the first touch on the touchscreen and a position of the second touch on the touchscreen correspond to a playback section of the selected video (¶108, Fig. 5A), changing a playback start point of the selected video in response to a change in the position of the first touch on the touchscreen, and changing a playback end point of the selected video in response to a change in the position of the second touch on the touchscreen (¶108, Fig. 5A).
It would have been obvious to one having ordinary skill in the art and the teachings of Master, Boiman and Kim before them before the effective filing of the claimed invention to combine the touchscreen touch point playback sectioning method of Kim with the video clip editing section of Master and Boiman.  One would have been motivated to make this combination in order to provide easier editing functions to a user when implementing the video editing method on a small screen device, as suggested by Kim (¶10-17).

Regarding claim 12, claim 12 recites limitations similar to claim 6 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Evans
US 10943125 B1
Predicting highlights for media content
Lee
US 10810435 B2
Segmenting objects in video sequences
GUO
US 20210248427 A1
Method and system of neural network object recognition for image processing
Zavesky
US 20190355391 A1
Video curation service for personal streaming
Bou
US 20190258671 A1
Video tagging system and method
Haas
US 20190141283 A1
System for video recording
Cannistraro
US 20170339465 A1
Viewing habit influenced clip and sequence selection in an individualized video delivery system
Chen
US 20160014482 A1
Systems and methods for generating video summary sequences from one or more video segments
Geller
US 10001904 B1
Categorized and tagged video annotation
Bentley
US 9721165 B1
Video microsummarization
A. Karpathy, G. Toderici, S. Shetty, T. Leung, R. Sukthankar and L. Fei-Fei, "Large-Scale Video Classification with Convolutional Neural Networks," 2014 IEEE Conference on Computer Vision and Pattern Recognition, 2014, pp. 1725-1732, doi: 10.1109/CVPR.2014.223
W. Yang and G. Toderici, "Discriminative tag learning on YouTube videos with latent sub-tags," CVPR 2011, 2011, pp. 3217-3224, doi: 10.1109/CVPR.2011.5995402.
Y. J. Lee, J. Ghosh and K. Grauman, "Discovering important people and objects for egocentric video summarization," 2012 IEEE Conference on Computer Vision and Pattern Recognition, 2012, pp. 1346-1353, doi: 10.1109/CVPR.2012.6247820.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179